s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 22, 2014

                                       No. 04-14-00263-CV

                                         Griselda ORTIZ,
                                             Appellant

                                                 v.

                                       Carlos GUERRERO,
                                             Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-EM5-01553
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
Sitting:       Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

        Appellant is represented on appeal by Mr. Lee R. Hernandez. On August 19, 2014, Mr.
Hernandez filed an appellate brief that does not comply with the Texas Rules of Appellate
Procedure because it does not provide “appropriate citations to the clerk’s record or the
reporter’s record. See TEX. R. APP. P. 38.1(d), (g), (i). The “Statement of the Case” “should be
supported by record references; the “Statement of the Facts” “must be supported by record
references,” and the “Argument” “must contain a clear and concise argument for the contentions
made, with appropriate citations to authorities and to the record.” Id. Also, the brief does not
contain an appendix. Id. 38.1(k). Finally, the brief does not contain a certificate of compliance
under Rule 9.4(2), (3).

        Substantial compliance with Rule 38 is sufficient. TEX. R. APP. P. 38.9. However, if Rule
38 has been flagrantly violated, this court may require a brief to be amended, supplemented, or
redrawn. TEX. R. APP. P. 38.9(a). If another noncomplying brief is filed, the court may strike the
brief, prohibit the party from filing another, and proceed as if the party had failed to file a brief.
Id. If an appellant fails to timely file a brief, the appellate court may dismiss the appeal for want
of prosecution. TEX. R. APP. P. 38.8(a)(1).
       Because appellant’s brief does not comply with Rules 9.4 or 38.1, Mr. Hernandez is
hereby ORDERED to file an amended brief that complies with these rules no later than
September 1, 2014.


                                               _________________________________
                                               Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court